          8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 1 of 8 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
 4   javitchm@gmail.com
     Attorney for Plaintiff and the Class
 5   *Pending Pro Hac Vice Admission

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEBRASKA

11
     ANDREW BOEHM, individually and on behalf                 Case No.: ________________
12   of all others similarly situated
                                                              CLASS ACTION COMPLAINT
13                        Plaintiff,
     v.                                                       JURY TRIAL DEMANDED
14
     PURE DEBT SOLUTIONS CORPORATION., a
15   Wyoming corporation, GUSTAV RENNY, an
16   individual, and WILLIAM THOMAS
     FINNERAN, an individual
17                       Defendants.
18
19                                       CLASS ACTION COMPLAINT

20          1.      Plaintiff ANDREW BOEHM (“Plaintiff”) brings this Class Action Complaint and
     Demand for Jury Trial against Defendant PURE DEBT SOLUTIONS CORPORATION, Defendant
21
     GUSTAV RENNY and Defendant WILLIAM THOMAS FINNERAN (together, “Defendants”) to stop
22
     their illegal practice of making unauthorized calls that play prerecorded voice messages to the cellular
23   telephones of consumers nationwide, and to obtain redress for all persons injured by their conduct.
24   Plaintiff alleges as follows upon personal knowledge as to himself and his own acts and experiences,
25   and, as to all other matters, upon information and belief, including investigation conducted by his

26   attorney.

27
                                                          1
28                                                                                             ________________
         8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 2 of 8 - Page ID # 2




 1
 2                                       NATURE OF THE ACTION

 3
           2.      Defendants provide debt refinancing to consumers. As a primary part of their marketing
 4
     efforts, Defendants and their agents place thousands of automated calls employing a prerecorded voice
 5   message to consumers’ cell phones nationwide.
 6         3.      Unfortunately, Defendants do not obtain consent prior to placing these calls and,
 7   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

 8         4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
     equipment that could target millions of consumers en masse. Congress found that these calls were not
 9
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
10
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
11   1969-71.
12         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
13   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.

14         6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of
     Plaintiff and the Class.
15
           7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
16
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
17   reasonable attorneys’ fees.
18
19                                                  PARTIES

20
           8.      Plaintiff ANDREW BOEHM is a natural person and is a citizen of the District of
21
     Nebraska.
22
           9.      Defendant PURE DEBT SOLUTIONS CORPORATION (“PDS”) is a limited liability
23   company organized and existing under the laws of the State of Wyoming with its principal place of
24   business at 1665 Palm Beach Lakes Boulevard, Suite 200, in West Palm Beach, Florida 33401.
25         10.     Defendant GUSTAV RENNY is a natural person. Defendant RENNY is Chairman and

26   Vice President of Defendant PURE DEBT and is responsible for all allegations herein.

27
                                                         2
28                                                                                            ________________
         8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 3 of 8 - Page ID # 3




 1          11.       Defendant WILLIAM THOMAS FINNERAN (“Defendant FINNERAN”) is a natural

 2   person. Defendant FINNERAN is President and Vice Chairman of Defendant PURE DEBT and is
     responsible for all allegations herein.
 3
 4
                                          JURISDICTION AND VENUE
 5
 6          12.       This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
 7   arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.

 8          13.       This Court has personal jurisdiction over Defendants because they conduct business in
     this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
 9
     this District.
10
            14.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants
11   regularly conduct business in the State of Nebraska and in this District, and because the wrongful
12   conduct giving rise to this case occurred in this District.
13
14                                   COMMON FACTUAL ALLEGATIONS

15
            15.       Defendants advertise that they can refinance consumers’ credit card debt. Defendants
16
     maintain a website at puredebtsolutions.com.
17          16.       To increase their sales and avoid paying for legitimate forms of advertising, Defendants
18   repeatedly called and sent prerecorded voice messages to thousands or possibly tens of thousands of
19   cell phones at a time.

20          17.       When the Class members answered their cell phones or listened to their messages
     expecting to hear from a real person, Defendants pulled a bait and switch by playing a prerecorded
21
     voice message.
22
            18.       Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before
23   bombarding their cell phones with these illegal voice recordings.
24
25
26
27
                                                           3
28                                                                                             ________________
         8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 4 of 8 - Page ID # 4




 1                        FACTS SPECIFIC TO PLAINTIFF ANDREW BOEHM

 2
           19.     On February 12, 2019, Plaintiff received a call from Defendants and/or their agents on his
 3
     cell phone from 402-327-3186.
 4
           20.     When Plaintiff answered, he heard a prerecorded voice message advertising Defendants’
 5   services.
 6         21.     Plaintiff “pressed one” and was connected with Defendants’ live telemarketing agent.
 7         22.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship

 8   with Defendants and has never requested that Defendants contact him in any manner.
           23.     Defendants’ calls violated Plaintiff’s statutory rights and his right to privacy.
 9
10
                                            CLASS ALLEGATIONS
11
12         24.     Class Definition: Plaintiff Shanahan brings this action pursuant to Federal Rule of Civil
13   Procedure 23(b)(3) on behalf of himself and a class defined as follows:

14
                       No Consent Class. All persons in the United States who: (1) from the last 4
15
                       years to present (2) received at least one telephone call; (3) on his or her cellular
16
                       telephone; (4) that was called using an autodialer and/or played a prerecorded
17                     voice message; (5) for the purpose of promoting Defendants’ services; (6)
18                     where Defendants did not have any record of prior express written consent to
19                     place such call at the time it was made.

20
           25.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
21
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
22
     successors, predecessors, and any entity in which the Defendants or their parents have a controlling
23   interest and its current or former employees, officers and directors; (3) persons who properly execute
24   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
25   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’

26   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

27
                                                          4
28                                                                                                ________________
         8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 5 of 8 - Page ID # 5




 1              26.   Numerosity: The exact number of the Class members is unknown and not available to

 2   Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
 3
     the Class can be identified through Defendants’ records.
 4
                27.   Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
 5   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
 6   conduct and unsolicited telephone calls.
 7              28.   Adequate Representation: Plaintiff will fairly and adequately represent and protect the

 8   interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
 9
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
10
     competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his
11   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
12   have the financial resources to do so.
13              29.   Policies Generally Applicable to the Class: This class action is appropriate for

14   certification because Defendants have acted or refused to act on grounds generally applicable to the
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
15
     standards of conduct toward the Class members and making final injunctive relief appropriate with
16
     respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
17   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
18   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
19              30.   Commonality and Predominance: There are many questions of law and fact common to

20   the claims of Plaintiff and the Class, and those questions predominate over any questions that may
     affect individual members of the Class. Common questions for the Class include, but are not
21
     necessarily limited to the following:
22
           i.         Whether Defendants’ conduct violated the TCPA;
23       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
24       iii.         Whether Defendants called and played its voice recordings to thousands of cell phones;
25       iv.          Whether Defendants obtained prior written consent prior to contacting any members of

26   the Class;

27
                                                           5
28                                                                                               ________________
         8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 6 of 8 - Page ID # 6




 1       v.         Whether members of the Class are entitled to treble damages based on the knowingness

 2   or willfulness of Defendants’ conduct.
              31.   Superiority: This case is also appropriate for class certification because class
 3
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
 4
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
 5   of the Class will likely be relatively small, especially given the burden and expense of individual
 6   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
 7   impossible for the individual members of the Class to obtain effective relief from Defendants’

 8   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
     preferable to a class action, because individual litigation would increase the delay and expense to all
 9
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
10
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
11   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
12   expense will be fostered and uniformity of decisions ensured.
13
14                                             CAUSE OF ACTION
                                            Violation of 47 U.S.C. § 227
15
                                  Telephone Consumer Protection Act of 1991
16
                                       (On behalf of Plaintiff and the Class)
17
18            32.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
19            33.   Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’

20   cellular telephones without having their prior express written consent to do so.
              34.   Defendants’ calls were made for a commercial purpose.
21
              35.   Defendants played a prerecorded voice message to the cell phones of Plaintiff and the
22
     Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
23            36.   As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
24   Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
25   them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop

26   their illegal calling campaign.

27
                                                           6
28                                                                                                   ________________
          8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 7 of 8 - Page ID # 7




 1          37.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under

 2   47 U.S.C. § 227(b)(3)(C).
            38.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
 3
     court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
 4
 5                                            PRAYER FOR RELIEF
 6
 7   WHEREFORE, Plaintiff ANDREW BOEHM, individually and on behalf of the Class, prays for the

 8   following relief:

 9
            A.      An order certifying the Class as defined above, appointing Plaintiff ANDREW BOEHM
10
                    as the Class representative and appointing his counsel as Class Counsel;
11          B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
12          C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
13                  and knowingly;

14          D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
                    call recipients’ prior express written consent to receive such calls, and otherwise
15
                    protecting interests of the Class;
16
            E.      An award of actual damages and/or statutory fines and penalties;
17          F.      An award of reasonable attorneys’ fees and costs; and
18          G.      Such other and further relief that the Court deems reasonable and just.
19
20                                                JURY DEMAND
            Plaintiff requests a trial by jury of all claims that can be so tried.
21
22
            Dated: March 20, 2019
23                                                  Respectfully submitted,
24
25                                                  ANDREW BOEHM, individually and on

26                                                  behalf of all others similarly situated,

27
                                                            7
28                                                                                             ________________
     8:19-cv-00117-LSC-CRZ Doc # 1 Filed: 03/20/19 Page 8 of 8 - Page ID # 8




 1                                   By: /s/ Mark L. Javitch                    .
                                     Plaintiff’s Attorney
 2
                                     Mark L. Javitch (California SBN 323729)*
 3                                   Mark L. Javitch, Attorney at Law
 4                                   210 S. Ellsworth Ave #486
                                     San Mateo CA 94401
 5                                   Tel: 402-301-5544
                                     Fax: 402-396-7131
 6
                                     Attorney for Plaintiff and the Putative Class
 7                                   *Pending Pro Hac Vice Admission
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            8
28                                                                                  ________________
